DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2021 has been entered.

Response to Amendment
1. 	This office action is in response to communications filed 12/29/2021 Claims 23, 29, 31, 35, 36, 37, 38 are amended. Claims 26-28, 30-35, 39, 40, 41, 42, 44 are previously presented. Claims 1-22, 24, 25, 32-34, and 43 are cancelled. Claims 45-47 are new.

Response to Arguments
Applicant’s arguments with respect to claims 23, 26-42, and 44-47 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 23, 26-29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2005/0282268, Kagayama in view of U.S. Patent Application 20110002677 Cochran et al. (hereinafter Cochran).

2. 	Regarding Claim 23, Kagayama discloses An imaging system (title), comprising:
 	a chamber having a set of first predetermined environmental settings (Figs. 4A-4B; [0036], A water tank, not shown, may be set in the incubator chamber for maintaining the humidity at a specific value in the incubator chamber; [0039], In the chamber 20, the temperature, humidity, and carbon dioxide (CO.sub.2) concentration are maintained at fixed values suitable for a culture environment, or are positively controlled), the set of first predetermined environmental settings (temperature controller and CCD camera. [0062], Fig. 8; change the number of observation positions. The operator may click an automatic adjustment button. If the operator clicks this button, a time slightly longer than the sum of the movement time of the stage and the exposure time of the camera is automatically calculated and is set as interval of the time-lapse.) comprising at least one of: 
 	a temperature of the chamber (Fig. 3: 6 temperature controller; [0034], temperature control heater 12), 
 	a humidity of the chamber, 
 	a pressure of the chamber ([0036], the tank 7 contains mixed air whose temperature of 37.degree.C., humidity of 95 to 100% and carbon dioxide (CO.sub.2) with partial pressure of 5%), 
 	or a concentration of gas within the chamber; 
 	an imaging device for imaging a sample within the chamber (Fig. 7: 82 Fig. 16: structure of a sample container), the imaging device having a set of imaging parameters (Fig. 2: 43 magnification –changing lens 43; Fig. 3: 45 CCD camera; [0064], photographing conditions of the camera include magnification setting), the set of imaging parameters comprising at least one of: 
 	a magnification setting (Fig. 2: 43 magnification –changing lens 43; [0064], photographing conditions of the camera include magnification setting), 
 	a focal length setting, 
 	a resolution setting, 
 	an illumination setting (Fig. 3: 41 LED illumination), 
 	a monochrome setting, 
 	a color setting, 
 	a fluorescent stain setting ([0064], change of a fluorescent cube), 
 	a transparency setting, 
 	or a phase setting;
 	a system controller (Fig. 3: 2 controller) operatively connected to the chamber and the imaging device (Fig. 3: 45 CCD camera) and configured to 
 	(i) operate the imaging device to perform an image capture event over time [0035], computer 9 controls both controller 2, 6 and 45 CCD. [0054], he CCD camera 45, which is a high-sensitivity type using a cooling CCD, is directly connected to the computer 9. [0058], The observation start program includes the program for the time-lapse observation.) and 
 	(ii)  at a predetermined point during the image capture event ([0008], [0040],The time-lapse scheme is used to photograph a sample at fixed intervals (i.e. predetermined point), thus acquiring images of the sample. Therefore, the scheme makes it easy to determine how the sample, i.e., cell, has changed over a long time), automatically change at least one environmental setting within the set of first predetermined environmental settings to a second predetermined environmental setting ([0040], A temperature sensor, not shown, detects the temperature in the chamber 20. When this sensor detects that the temperature has reached a predetermined value, e.g., 37.degree. C., or a smaller value, the heater 12 automatically operates to maintain the temperature. The second predetermined environmental setting would occurs when [0073], the user replaces the culture medium with a new one, the operator opens the lid 22 and removes the tray 26 from the base 34. hence, the operator may replace the culture medium with a new one on the outside of the apparatus. Then, the sample must be returned to the incubator chamber 20 before the next photographing time come. Also, Fig. 6A-Fig.6B; [0064], other photographing conditions such as exposure time of the camera, brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set. [0066], The time-lapse schedule window 84 may be displayed, while the conditions are being set by using the observation preparation program), the second predetermined environmental setting being different from the first environmental setting ([0061], photographing conditions of the camera, e.g., exposure time of the CCD camera, performing or non-performing of AE, are determined in Camera Control. Fig. 6A-Fig.6B, Fig 9; [0064], other photographing conditions such as exposure time of the camera, brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set.), and 
 	(iii) adjust one or more control elements of the chamber to implement the second predetermined environmental setting within the chamber (Fig. 3: 6 temperature controller and 2 controller, see para [0034], [0035], computer 9 controls both controller 2, 6 and 45 CCD see para [0054], [0050]-[0061], The controller 2 can control both the mercury lamp and the shutter. A magnification-changing lens 43, The LED 41 may be replaced by a mercury lamp, The magnification-changing lens 43 can rotate about a shaft 49 by a lens turret motor 46 and can be replaced with a lens having a different magnification; photographing conditions of the camera, e.g., exposure time of the CCD camera, performing or non-performing of AE, are determined in Camera Control.)
 	However, Kagayama does not explicitly disclose automatically change at least one environmental setting within the set of first predetermined environmental settings to a second predetermined environmental setting
 	Cochran teaches automatically change at least one environmental setting within the set of first predetermined environmental settings to a second predetermined environmental setting ([0230], It is it is also possible to use the camera as a device with which to close-the-loop to dynamically adjust, optimize, and correct the cooking process while it is ongoing.)
 	It would have been biovus to one of ordinary skill in the art before the effective filing date of the inveiton to modify the camera as taugh in Kagayama and implent the camerea with infrared system to dynamically change for the purposes of verifying if the cooked appearance of the food or other target item is correct (Cochran, [0230]).
 	
3. 	Regarding Claim 26, Kagayama discloses The imaging system of claim 23, wherein the chamber comprises a sealed chamber enclosing a sample plate ([0046], chambers 20 and 58 are sealed).

4. 	Regarding Claim 27, Kagayama discloses The imaging system of claim 23, wherein the imaging device comprises a microscope (title: microscope).

5. 	Regarding Claim 28, Kagayama discloses The imaging system of claim 27, wherein the microscope comprises a digital imaging microscope (Fig. 6A: display GUI from microscope).

6. 	Regarding Claim 29, Kagayama discloses An imaging system (title), comprising: 
 	one or more processors (Fig. 3: 2 controller); and
 	one or more hardware storage devices having stored thereon computer readable media that (Fig. 3: 9 personal computer), when executed by the one or more processors, configure the imaging system to:
 	initiate a system controller operatively connected to a chamber and to an imaging device (Fig. 3: 28 , 45);
 	receive, at the system controller, a set of initial environmental settings for the chamber, the set of initial environmental settings comprising at least one of a temperature of the chamber, a humidity of the chamber, a pressure of the chamber, or a concentration of gas within the chamber ([0032], culture microscope main body 1 has a temperature control heater 12, which is provided in the incubator 20;
 	receive, at the system controller, a set of initial imaging parameters for operating the imaging device during an image capture event over a predetermined time period ([0061], Interval of the time-lapse is determined in Time-lapse. All parameters required as observation conditions, such as an experiment period, are set), the set of initial imaging parameters comprising at least one of a magnification setting, a focal length setting (Fig. 2: 43 magnification –changing lens 43; [0064], photographing conditions of the camera include magnification setting), a resolution setting, an illumination setting, a monochrome setting, a color setting, a fluorescent stain setting ([0064], change of a fluorescent cube), a transparency setting, or a phase setting;
 	initiate, via the system controller, the set of initial environmental settings at the chamber and the set of initial imaging parameters to operate the imaging device and perform the image capture event  ([0050]-[0061], a magnification-changing lens 43, The LED 41 may be replaced by a mercury lamp, The magnification-changing lens 43 can rotate about a shaft 49 by a lens turret motor 46 and can be replaced with a lens having a different magnification; photographing conditions of the camera, e.g., exposure time of the CCD camera, performing or non-performing of AE, are determined in Camera Control);
 	receive, at the system controller, set of changed environmental settings to be automatically implemented at a predetermined point during the image capture event, the changed environmental settings being different from the initial environmental settings (Fig. 8; [0062], The operator may click an automatic adjustment button. If the operator clicks this button, a time slightly longer than the sum of the movement time of the stage and the exposure time of the camera is automatically calculated and is set as interval of the time-lapse. [0064], Instead of the other observation positions, other photographing conditions such as exposure time of the camera, brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set); and
 	upon reaching the predetermined point during the image capture event ([0061], All parameters required as observation conditions, such as an experiment period, are set), automatically and dynamically update the set of initial environmental settings to the set of changed environmental settings ([0040], the heater 12 automatically operates to maintain the temperature. [0062], The operator may click an automatic adjustment button. If the operator clicks this button, a time slightly longer than the sum of the movement time of the stage and the exposure time of the camera is automatically calculated and is set as interval of the time-lapse.), wherein the set of changed environmental settings comprises at least one of a changed temperature of the chamber ([0032], culture microscope main body 1 has a temperature control heater 12, which is provided in the incubator 20), a changed humidity of the chamber, a changed pressure of the chamber, or a changed concentration of gas within the chamber
 	
 	However, Kagayama does not explicitly disclose set of changed environmental settings to be automatically implemented at a predetermined point during the image capture event
 	Cochran teaches set of changed environmental settings to be automatically implemented at a predetermined point during the image capture event ([0230], It is it is also possible to use the camera as a device with which to close-the-loop to dynamically adjust, optimize, and correct the cooking process while it is ongoing.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera as taught in Kagayama and implement the camera with infrared system to dynamically change for the purposes of verifying if the cooked appearance of the food or other target item is correct (Cochran, [0230]).

12. 	Regarding Claim 35, Kagayama discloses The imaging system of claim 29, wherein the computer readable media further configure the imaging system to change one or more imaging parameters of the set of initial imaging parameters by introducing a changed illumination setting, the changed illumination setting comprising a changed illumination type or a changed illumination intensity. [0064], Instead of the other observation positions, other photographing conditions such as exposure time of the camera, brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set)


Claims 30, 31, 36, 37, 38, 39, 40, 41, 42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kagayama in view of Cochran as applied to claim 29 above, and further in view of U.S. Patent 8179597, Namba et al. (hereinafter Namba)

7. 	Regarding Claim 30, Kagayama in view of Cochran discloses The imaging system of claim 29 (Fig.3), 
 	Kagayama in view of Cochran may not explicitly disclose wherein the computer readable media further configure the imaging system to introduce or regulate, via the system controller, one or more reagents, growth factors, or other adjuvants for stimulating or modifying a growth of a sample within the chamber.
 	Further, Namba teaches the computer readable media further configure the imaging system to introduce or regulate, via the system controller, one or more reagents, growth factors, or other adjuvants for stimulating or modifying a growth of a sample within the chamber. (Col. 60 Lines 17-18, a substance (e.g., compound), which is brought into contact with the cell to cause a stimulus).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the control of the specimen by adding a substance as taught in Namba with a temperature controller as taught in Kagayama for the purposes of help expedite growth of the specimen while recording the duration. Hence, providing scientist a growth rate that can be monitored and dynamically adjust the growth rate of the specimen being observed.

8. 	Regarding Claim 31, Kagayama discloses The imaging system of claim 30 (Fig.3), 
 	at the predetermined point during the image capture event ([0040],The time-lapse scheme is used to photograph a sample at fixed intervals (i.e. predetermined point), thus acquiring images of the sample).
 	Kagayama may not explicitly disclose wherein the imaging system introduces or regulates, via the system controller, the one or more reagents, growth factors, or other adjuvants
 	Further, Namba teaches wherein the imaging system introduces or regulates, via the system controller, the one or more reagents, growth factors, or other adjuvants (Col. 60 Lines 17-18, a substance (e.g., compound), which is brought into contact with the cell to cause a stimulus) 
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the control of the specimen by adding a substance as taught in Namba with a temperature controller as taught in Kagayama for the purposes of help expedite growth of the specimen while recording the duration. Hence, providing scientist a growth rate that can be monitored and dynamically adjust the growth rate of the specimen being observed.

13. 	Regarding Claim 36, Kagayama discloses A method, comprising:
 	invoking a system controller operatively connected to a chamber and an imaging device (abstract, microscope has an incubator chamber which controls a culture environment in which cells are cultured, an imaging optical system which photographs the cells);  
 	initiating, via the system controller (fig. 3: 2 controller), a set of initial environmental settings associated with physical conditions of the chamber (abstract, incubator chamber which controls a culture environment in which cells are cultured. [0034], The culture microscope main body 1 has a temperature control heater 12, which is provided in the incubator chamber (i.e. chamber heating up);
 	initiating, via the system controller, a set of initial imaging parameters associated with operation of the imaging device ([0050], an LED 41 as a light source applies observation light through a window 40, a cube 42 and the objective lens 33, thus illuminating the sample. The light beam is then applied to a CCD camera 45…[0054], the CCD camera 45, which is a high-sensitivity type using a cooling CCD…[0061], photographing conditions of the camera, e.g. exposure time of the CCD camera, performing or non-performing of AE, are determined in Camera Control), the set of initial imaging parameters including instructions for performing an image capture even over a predeteremined time period;
 	at a predetermined time point during the image capture event ([0040],The time-lapse scheme is used to photograph a sample at fixed intervals (i.e. predetermined point), thus acquiring images of the sample), initiating, via the system controller, a change from the set of initial environmental settings to a set of changed environmental settings, wherein initiating the change comprises introducing or regulating, via the system controller, one or more reagents, growth factors, or other adjuvants for stimulating or modifying a growth of a sample within the chamber; ([0061], photographing conditions of the camera, e.g. exposure time of the CCD camera, performing or non-performing of AE, are determined in Camera Control. Fig. 6B: S10 observation point, S11 photographing, Fig. 7: 82 live image; [0059], An image generated by the CCD camera 45 is displayed in the live image window 82 in real time); 
 	in response to executing the change to the set of changed environmental settings [0064], Instead of the other observation positions, other photographing conditions such as exposure time of the camera, brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set), dynamically updating ([0032], culture microscope main body 1 has a temperature control heater 12, which is provided in the incubator 20) the set of initial imaging parameters to a set of changed imaging parameters (Fig. 2: 43 magnification—changing lens 43; [0064], photographing conditions of the camera include brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set); 
 	capturing media from the image capture event, via the imaging device (Fig. 3: CCD camera 45).
 	However, Kagayama does not explicitly discloses a change from the set of initial environmental settings to a set of changed environmental settings, wherein initiating the change comprises introducing or regulating, via the system controller, one or more reagents, growth factors, or other adjuvants for stimulating or modifying a growth of a sample within the chamber; at a predetermined time point during the image capture event executing the change to the set of changed environmental settings dynamically updating the set of initial imaging parameters to a set of changed imaging parameters
 	Cochran teaches at a predetermined time point during the image capture event executing the change to the set of changed environmental settings dynamically updating the set of initial imaging parameters to a set of changed imaging parameters ([0230], It is it is also possible to use the camera as a device with which to close-the-loop to dynamically adjust, optimize, and correct the cooking process while it is ongoing.)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera as taught in Kagayama and implement the camera with infrared system to dynamically change for the purposes of verifying if the cooked appearance of the food or other target item is correct (Cochran, [0230]).
 	Further, Namba teaches a change from the set of initial environmental settings to a set of changed environmental settings, wherein initiating the change comprises introducing or regulating, via the system controller, one or more reagents, growth factors, or other adjuvants for stimulating or modifying a growth of a sample within the chamber (Col. 60 Lines 17-18, a substance (e.g., compound), which is brought into contact with the cell to cause a stimulus).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the control of the specimen by adding a substance as taught in Namba with a temperature controller as taught in Kagayama for the purposes of help expedite growth of the specimen while recording the duration. Hence, providing scientist a growth rate that can be monitored and dynamically adjust the growth rate of the specimen being observed.

14. 	Regarding Claim 37, Kagayama discloses The method of claim 36, wherein the set of initial environmental settings comprises at least one of a temperature of the chamber ([0032], culture microscope main body 1 has a temperature control heater 12, which is provided in the incubator 20), a humidity of the chamber, a pressure of the chamber, or a concentration of gas within the chamber, and wherein the set of changed environmental settings further comprises at least one of a changed temperature of the chamber ([0032], culture microscope main body 1 has a temperature control heater 12, which is provided in the incubator 20), a changed humidity of the chamber, a changed pressure of the chamber, or a changed concentration of gas within the chamber.

15. 	Regarding Claim 38, Kagayama discloses The method of claim 36, wherein the set of initial imaging parameters comprises at least one of a magnification setting, a focal length setting, a resolution setting, an illumination setting, a monochrome setting, a color setting, a fluorescent stain setting, a transparency setting, or a phase setting, and wherein the set of changed imaging parameters comprises at least one of a changed magnification setting, a changed focal length setting, a changed resolution setting, a changed illumination setting, a changed monochrome setting, a changed color setting, a changed fluorescent stain setting, a changed transparency setting, or a changed phase setting (Fig. 2: 43 magnification—changing lens 43; [0064], photographing conditions of the camera include brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set).

16. 	Regarding Claim 39, Kagayama discloses The method of claim 36, wherein the image capture event comprises a video capture of contents of the chamber (Fig. 7: 82 live image; [0059], An image generated by the CCD camera 45 is displayed in the live image window 82 in real time).

17. 	Regarding Claim 40, Kagayama discloses The method of claim 39, wherein the video capture comprises a time-lapse video capture ([0066], The time and date planned for the replacement of culture medium may be automatically calculated from the recorded information of the past. The time-lapse schedule window 84 may be displayed, while the conditions are being set by using the observation preparation program; (Fig. 8; Fig. 7: time-lapse interval; Fig. 9).

18. 	Regarding Claim 41, Kagayama discloses The method of claim 39, wherein one or more of the set of changed imaging parameters or the set of changed environmental settings are recorded in a textual strip located at the bottom of the frames comprising the video capture (Fig. 7: 81 control panel GUI).

19. 	Regarding Claim 42, Kagayama discloses The method of claim 36, wherein one or more of the set of changed imaging parameters or the set of changed environmental settings are recorded in the captured media for the image capture event (fig. 6 7; [0059], An image generated by the CCD camera 45 is displayed in the live image window 82 in real time).

20. 	Regarding Claim 44, Kagayama discloses The method of claim 29, further comprising computer readable media that, when executed by the one or more processors, configure the imaging system to:
 	receive, at the system controller (Fig. 3: 2 controller), a set of changed imaging parameters ([0064], photographing conditions of the camera include brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set); and 
 	in response to the triggering event, dynamically update the set of initial imaging parameters to the set of changed imaging parameters (fig. 6 7; [0059], An image generated by the CCD camera 45 is displayed in the live image window 82 in real time),
 	wherein the set of changed imaging parameters comprises at least one of a changed magnification setting, a changed focal length setting, a changed resolution setting, a changed illumination setting, a changed monochrome setting, a changed color setting, a changed fluorescent stain setting, a changed transparency setting, or a changed phase setting (Fig. 2: 43 magnification—changing lens 43; [0064], photographing conditions of the camera include brightness of the LED illumination, magnification, change of a fluorescent cube and the like may be set).

Allowable Subject Matter
Claims 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422